Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 5 – 7, 11 – 15 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Han (US Pub. No. 2015/0077387 A1).
As to claim 1, Han shows an electronic device (Fig. 1 and paras. 24 and 25) comprising: a display layer 10 (Figs. 1 and 2 and para. 26); and a sensor layer 100 on the display layer (Figs. 1 and 2 and para. 29), the sensor layer including: a first sensing electrode 112 having a first sub-sensing electrode and a second sub-sensing electrode electrically separated from the first sub-sensing electrode (i.e. individual electrode strips connected to switching unit 200, Fig. 1 and para. 31); and a second sensing electrode 114 intersecting the first sensing electrode (Fig. 1 and para. 29), wherein the sensor layer is configured to sense an external input through a change in mutual capacitance between the first sensing electrode and the second sensing electrode (Figs. 6 and 7 and paras. 41, 45 and 46), and the sensor layer is further configured to sense an input by an active pen through a change in capacitance of each of the first sub-sensing electrode, the second sub-sensing electrode, and the second sensing electrode (Figs. 6 and 8 and paras. 41, 49 and 50).
As to claim 2, Han shows that each of the first sub-sensing electrode and the second sub-sensing electrode extends along a first direction (Figs. 1, 7 and 8); the second sensing electrode extends along a second direction intersecting the first direction (Figs. 1, 7 and 8); the first sub-sensing electrode and the second sub-sensing electrode are spaced apart from each other along the second direction (Figs. 1, 7 and 8); and each of the first sub-sensing electrode and the second sub-sensing electrode intersects the second sensing electrode (Figs. 1, 7 and 8).
As to claim 5, Han shows that a length of the first sub-sensing electrode is equal to or greater than a length of the second sub-sensing electrode (Figs. 1, 7 and 8).
As to claim 6, Han shows that the second sensing electrode comprises a third sub-sensing electrode and a fourth sub-sensing electrode (i.e. electrode strips 114 connected to touch switching unit 200, Fig. 1 and para. 25).
As to claim 7, Han shows that each of the first sub-sensing electrode and the second sub-sensing electrode extends along a first direction (Figs. 1, 7 and 8); each of the third sub-sensing electrode and the fourth sub-sensing electrode extends along a second direction intersecting the first direction (Figs. 1, 7 and 8); and each of the first sub-sensing electrode and the second sub-sensing electrode intersects the third sub-sensing electrode and the fourth sub-sensing electrode (Figs. 1, 7 and 8).
As to claim 11, Han shows that the sensor layer has a sensing region in which the first sensing electrode and the second sensing electrode are located (i.e. on panel 100, Fig. 1 and para. 29) and a peripheral region adjacent to the sensing region (i.e. outside of panel 100, Fig. 1); and the sensing layer further comprises a first sensing line 1122 electrically connected to the first sub-sensing electrode (Fig. 1 and para. 31), a second sensing line electrically connected to the second sub-sensing electrode (Fig. 1 and para. 31), and a third sensing line 1142 electrically connected to the second sensing electrode (Fig. 1 and para. 31), wherein each of the first sensing line, the second sensing line, and the third sensing line is in the peripheral region (Fig. 1).
As to claim 12, Han shows that each of the first sub-sensing electrode and the second sub-sensing electrode extends along a first direction (Figs. 1, 7 and 8), and a width of the sensing region in the first direction is equal to or greater than a length of the first sub-sensing electrode in the first direction (Fig. 1).
As to claim 13, Han shows that each of the first sub-sensing electrode and the second sub-sensing electrode extends along a first direction (Figs. 1, 7 and 8), and a width of the sensing region in the first direction is equal to or greater than a sum of a length of the first sub-sensing electrode in the first direction and a length of the second sub-sensing electrode in the first direction (Figs. 1, 7 and 8).
As to claim 14, Han shows an electronic device (Fig. 1 and paras. 24 and 25)  comprising: a display layer 10 (Figs. 1 and 2 and para. 26) comprising: a base layer POL2 (Fig. 2); a circuit layer GLS2 on the base layer (Fig. 2 and para. 27); a light emitting element layer (liquid crystal layer) on the circuit layer (para. 24); and an encapsulation layer GLS1/POL1 on the light emitting element layer (Fig. 2 and para. 27); and a sensor layer 100 on the display layer (Fig. 2 and para. 29), the sensor layer having a sensing region (i.e. on panel 100, Fig. 1 and para. 29) and a peripheral region (i.e. outside of panel 100, Fig. 1), and the sensor layer comprising: a first sensing electrode 112 in the sensing region and having a first sub-sensing electrode and a second sub-sensing electrode (i.e. individual electrode strips connected to switching unit 200, Fig. 1 and para. 31); a second sensing electrode 114 in the sensing region and intersecting the first sensing electrode (Fig. 1 and para. 29); a first sensing line 1122 electrically connected to the first sub-sensing electrode and in the peripheral region (Fig. 1 and para. 31); a second sensing line electrically connected to the second sub-sensing electrode and in the peripheral region (Fig. 1 and para. 31); and a third sensing line 1142 electrically connected to the second sensing electrode and in the peripheral region (Fig. 1 and para. 31), wherein the sensor layer is configured to sense an external input through a change in mutual capacitance between the first sensing electrode and the second sensing electrode (Figs. 6 and 7 and paras. 41, 45 and 46) and the sensor layer is further configured to sense an input by an active pen through a change in capacitance of each of the first sub-sensing electrode, the second sub-sensing electrode, and the second sensing electrode (Figs. 6 and 8 and paras. 41, 49 and 50).
As to claim 15, Han shows that each of the first sub-sensing electrode and the second sub-sensing electrode extends along a first direction (Figs. 1, 7 and 8); the second sensing electrode extends along a second direction intersecting the first direction (Figs. 1, 7 and 8); the first sub-sensing electrode and the second sub-sensing electrode are spaced apart along the second direction (Figs. 1, 7 and 8); and each of the first sub-sensing electrode and the second sub-sensing electrode intersects the second sensing electrode (Figs. 1, 7 and 8).
As to claim 18, Han shows that a length of the first sub-sensing electrode in the first direction is equal to or greater than a length of the second sub-sensing electrode in the first direction (Figs. 1, 7 and 8).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Han in view of Kim et al. (US Pub. No. 2009/0091248 A1).
As to claim 10, Han shows that the display layer comprises: a base layer POL2 (Fig. 2); a circuit layer GLS2 on the base layer (Fig. 2 and para. 27); a light emitting element layer (liquid crystal layer) on the circuit layer (para. 27); and an encapsulation layer GLS1/POL1 on the light emitting element layer (Fig. 2 and para. 27), wherein the sensor layer is directly on the encapsulation layer (Fig. 2 and para. 29).
Han does not specifically show that the light emitting element layer includes a first electrode, an emission layer on the first electrode, and a second electrode on the emission layer.
Kim shows that a light emitting element layer includes a first electrode 102, an emission layer on the first electrode 130b, and a second electrode on the emission layer 101b (Fig. 1 and para. 23).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Han with those of Kim because designing the system in this way allows the device to improve its lifetime (para. 36).
Allowable Subject Matter
Claims 3, 4, 8, 9, 16, 17, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL ADAMS whose telephone number is (571)270-7448. The examiner can normally be reached Monday - Friday, 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CARL ADAMS/Examiner, Art Unit 2627